Citation Nr: 0313004	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical, 
thoracic and lumbar spine disorder as secondary to the 
service connected disability of trapezius injury, muscle 
group XXII.

2.  Entitlement to an increased evaluation for residuals of 
traumatic wound to muscle group (MG) XXII, with scar, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Boise, Idaho.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

Because the RO had not sent to the veteran a development 
letter consistent with the notice requirements of the VCAA, 
the Board in December 2003 sent a development letter to the 
veteran pursuant to Quartuccio.  However, the Board only 
provided the veteran 60 days to respond.  Therefore, the 
Board's letter was not consistent with the requirements of 
Disabled American Veterans, et al.

Furthermore, the Board notes that regarding the issue of 
entitlement to an increased rating for residuals of shell 
fragment wounds to the neck, the most recent VA examination 
was conducted three years ago, in June 2000.  Since then, the 
veteran has received medical treatment in December 2001 that 
suggests a possible exacerbation of symptoms that may or may 
not be service related.  The veteran's representative in an 
October 2002 statement has also alleged that the service-
connected disability has worsened.  

Finally, the Board notes that the December 2001 VA 
neurological consult raises the possibility that the 
veteran's degenerative spinal problems may be aggravated by 
his service connected trapezius injury.  Another VA 
examination is necessary to fully address this matter.  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

The RO should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist to 
determine the current impairment caused 
by his service-connected residuals to 
muscle group XXII.  

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 
(2002), copies of the criteria for rating 
muscle injuries, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the cervical spine in degrees 
of arc with an explanation as to what is 
the normal range of motion, the extent of 
any instability, and pain on use, and 
comment on the extent of the functional 
limitations caused by the disability of 
muscle group XXII, to include examination 
of all additional parts affected, such as 
the left shoulder.  

The examiner should also identify any 
symptomatology that is not associated 
with the service-connected disability.  
It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected disability 
of muscle group XXII cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in 
a civil occupation?   

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the neck and left shoulder, 
and the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability of 
muscle group XXII, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected muscle injury disability.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his service-connected 
disability.  The examiner should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  

(c) The examiner should address whether 
the service-connected disability involves 
only the joint structure, or arteries, 
nerves and muscles of Muscle Group XXII.  
Specifically, it should be stated whether 
the original injury consisted of a 
penetrating wound versus that more 
closely resembling a through and through 
gunshot wound.  

A description and evaluation of any 
residual scar(s) should also be made.  If 
there is diminished sensation in the neck 
or elsewhere or other neurological 
involvement, an opinion should be 
rendered as to whether such reduced 
sensation in the neck is a residual of 
the wound or is due to a nonservice-
connected disability.  

The examiner should provide a complete 
rationale for all opinions and 
conclusions expressed.  If necessary, a 
neurological examination should be 
conducted.

The orthopedic surgeon should also 
ascertain the nature and severity of the 
veteran's claimed disorders of the 
cervical, thoracic and lumbar spine 
alleged to be secondary to the service 
connected disability of trapezius injury, 
muscle group XXII.  Specifically the 
examiner should provide an opinion as to 
whether any of the spinal disabilities 
that were diagnosed in the July 2000 VA 
examination and were said not to have 
been caused by the October 1945 motor 
vehicle accident are currently being 
aggravated beyond natural progression by 
the service connected trapezius injury to 
muscle group XXII.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for residuals of 
a wound to muscle group XXII of the neck 
and for entitlement to service connection 
for a cervical, thoracic and lumbar spine 
disorder.  The RO should provide and 
fully apply the pertinent muscle 
criteria, and document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2002) in adjudicating the 
increased rating claim.  In adjudicating 
the service connection claim, the RO 
should document its consideration of 38 
C.F.R. § 3.310(a) (2002) and Allen v. 
Brown, 7 Vet. App. 439 (1995)

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


